Title: Shearjashub Bourne to John Adams, 6 December 1777
From: Bourne, Shearjashub
To: Adams, John


       
        Boston 6th. Decr. 1777
        Sir
       
       Coll. Doane informs me, that he hath engaged you, in the Cause of his Brigantine, and his property found in her, at the time of her Capture;
       And as Mr. Paine was not fully engaged at the time you was, he does not attend the Tryal (which is to be on the 16th. of this Month at Portsmouth). I herewith Inclose you a Brief of facts (without many perticular circumstances) which may give you a General Idea of the Question, Wishing it may suffice untill your arrival at Portsmouth; to which place I shall proceed on Tuesday next, not doubting of Seeing you there, the next Saturday night, which (if so) will give me an opportunity of instructing you in every perticular circumstance.
       Mr. John Lowell is your assistant. There are three Claims, one in behalf of Coll. Doane for the Brigantine and goods, one other in the Name of Mr. Isaiah Doane, and the third in the Name of Wm. Shepherd. The goods Claimed by Isaiah Doane were sold him by me, for which I have given him a Release, (the Sale is Bona fide) to inable me to be a Witness for Coll. Doane.
       Coll. Doane is taking Depositions to his Character as well as Isaiah Doane. Mr. Lowell directs us how to proceed, and if any perticular plan be thot of by you, please to write me by the Bearer (Capt. Avory) who will wait your pleasure. By the time you Reach Portsmouth, hope to have it in my power to acquaint you with Every paper filed against us. I think Sir there is an absolute necessity of your beeing at Portsmo. next Saturday night, and wou’d Recommend Mrs. Tiltons House to you, to Lodge at, as I shall provide for the Company there. I am with due Respect Sir Your Most Obedt. Hmble Sevt,
       
        Shearja. Bourne
       
       
        I think Sir if you Sett Off for Portsmo. next week a friday, you may reach there on Saturday night, and if you Come to Boston next Week Call on Coll. Doane at his sons house, and he’ll be Ready to proceed with you.
       
      